DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 18 and 20 have been amended; support for the amendment can be found in pg. 61, ln. 25-28 and pg. 70, ln. 24-28 of the original specification. 
Claims 21 and 22 are newly added; support for these claims can be found on pg. 61, ln. 25-28 and pg. 70, ln. 24-28 of the original specification.
Claim 19 has been withdrawn.
Claims 3-4 have been canceled.
Claims 1-2, 5-18, and 20-22 have been examined on the merits.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

	Claim Rejections - 35 USC § 102
The following rejection contains two different interpretations of claim 1. Interpretation I and Interpretation II differ in the polarities of the electrodes illustrated in Fig. 3 of Mikhaylik’s disclosure. Interpretation I assigns a negative polarity to electrodes 140 and 142, and a positive polarity to electrode 112 of Fig. 3 of Mikhaylik’s disclosure. Interpretation II assigns a positive polarity to electrodes 140 and 142, and a negative polarity to electrode 112 of Fig. 3 of Mikhaylik’s disclosure.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9-15, 17, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikhaylik (US 2012/0048729 A1).

Interpretation I:

Regarding claim 1, Mikhaylik discloses an electrochemical device (Fig. 3; element 300), comprising (note that each horizontal layer is considered to be a portion below): 

a first anode portion (annotated Fig. 3; element 1A) comprising a first anode active surface portion (annotated Fig. 3; surface of element 1A facing element 114 “1S”); 


    PNG
    media_image1.png
    401
    549
    media_image1.png
    Greyscale
a second anode portion (annotated Fig. 3; element 2A) comprising a second anode active surface portion (annotated Fig. 3; surface of element 2A facing element 2M “2S”), the second anode active surface portion (2S) facing the first anode active surface portion (1S); 

a third anode portion (annotated Fig. 3; element 3A) comprising a third anode active surface portion (annotated Fig. 3; surface of element 3A facing element 4A “3S”), the third anode active surface portion (3S) facing away from both the first anode active surface portion (1S) and the second anode active surface portion (2S); 

a fourth anode portion (annotated Fig. 3; element 4A) comprising a fourth anode active surface portion (annotated Fig. 3; surface of element 4A facing element 4M “4S”), the fourth anode active surface portion (4S) facing both the first anode active surface portion (1S) and the third anode active surface portion (3S), 


    PNG
    media_image1.png
    401
    549
    media_image1.png
    Greyscale
wherein the third anode portion (3A) is at least partially positioned between the first anode portion (1A) and the fourth anode portion (4A); 

a first cathode portion (annotated Fig. 3; element 1C) comprising a first cathode active surface portion (annotated Fig. 3; surface of element 1C facing 1A) facing the first anode active surface portion (1S); 

a second cathode portion (annotated Fig. 3; element 2C) comprising a second cathode active surface portion (annotated Fig. 3; surface of element 2C facing 2A) facing the second anode active surface portion (2S); 

a third cathode portion (annotated Fig. 3; element 3C) comprising a third cathode active surface portion (annotated Fig. 3; surface of element 3C facing 3A) facing the third anode active surface portion (3S); 


    PNG
    media_image1.png
    401
    549
    media_image1.png
    Greyscale
a fourth cathode portion (annotated Fig. 3; element 4C) comprising a fourth cathode active surface portion (annotated Fig. 3; surface of element 4C facing 4A) facing the fourth anode active surface portion (4S); and 

a separator (Fig. 3; element 114) arranged such that: 

a first portion of the separator (annotated Fig. 3; element 1M) is between the first anode portion (1A) and the first cathode portion (1C), 

a second portion of the separator (annotated Fig. 3; element 2M) is between the second anode portion (2A) and the second cathode portion (2C), 

a third portion of the separator (annotated Fig. 3; element 3M) is between the third anode portion (3A) and the third cathode portion (3A), and 

a fourth portion of the separator (annotated Fig. 3; element 4M) is between the fourth anode portion (4A) and the fourth cathode portion (4C); 

wherein the electrochemical device (300) is constructed and arranged to apply, during at least one period of time during charge and/or discharge of the device (300), an anisotropic force with a component normal to the first anode active surface portion ([0079]). 

Regarding claim 5, Mikhaylik discloses wherein each of the first anode portion (1A), the second anode portion (2A), the third anode portion (3A), and the fourth anode portion (4A) are discrete.  


    PNG
    media_image1.png
    401
    549
    media_image1.png
    Greyscale


Regarding claim 9, Mikhaylik discloses wherein the first cathode portion (1C) forms at least a part of a first side (annotated Fig. 3; element 1C) of a double-sided cathode (Fig. 3; element 112), and the second cathode portion (2C) forms at least a part of a second side (annotated Fig. 3; element 2C) of the double-sided cathode (112).  
 
Regarding claim 14, Mikhaylik discloses comprising a first cathodic current collector portion (“substrate 110”; [0022]; Fig. 3; element 110) between the first cathode portion (1C) and the second cathode portion (2C) and a second cathodic current collector portion (“substrate 110”; [0022]; Fig. 3; element 110) between the third cathode portion (3C) and the fourth cathode portion (4C).  

Regarding claim 15, Mikhaylik discloses wherein the first cathodic current collector portion (uppermost element 110) and the second cathodic current collector portion (lowermost element 110) are discrete (Fig. 3).  


Interpretation II:
Regarding claim 1, Mikhaylik discloses an electrochemical device (Fig. 3; element 300), comprising: 

a first anode portion ([0036]; annotated Fig. 3; element 1A) comprising a first anode active surface portion (annotated Fig. 3; surface of 1A facing 110; “1S”); 

a second anode portion ([0036]; annotated Fig. 3; element 2A) comprising a second anode active surface portion (annotated Fig. 3; surface of 2A facing 1A; “2S”), the second anode active surface portion (2S) facing the first anode active surface portion (1S); 


    PNG
    media_image2.png
    365
    563
    media_image2.png
    Greyscale
a third anode portion ([0036]; annotated Fig. 3; element 3A) comprising a third anode active surface portion (annotated Fig. 3; surface of 3A facing lowermost 110; “3S”), the third anode active surface portion (3S) facing away from both the first anode active surface portion (1S) and the second anode active surface portion (2S); 
a fourth anode portion ([0036]; annotated Fig. 3; element 4A) comprising a fourth anode active surface portion (annotated Fig. 3; surface of 4A facing lowermost 110; “4S”), the fourth anode active surface portion (4S) facing both the first anode active surface portion (1S) and the third anode active surface portion (3S), 

wherein the third anode portion (3A) is at least partially positioned between the first anode portion (1A) and the fourth anode portion (4A); 

a first cathode portion (annotated Fig. 3; element 1C) comprising a first cathode active surface portion (Fig. 3; surface of element 1C facing uppermost element 110) facing the first anode active surface portion (1S); 

a second cathode portion (annotated Fig. 3; element 2C) comprising a second cathode active surface portion (Fig. 3; surface of element 2C facing element 110) facing the second anode active surface portion (2S); 

    PNG
    media_image2.png
    365
    563
    media_image2.png
    Greyscale


a third cathode portion (annotated Fig. 3; element 3C) comprising a third cathode active surface portion (Fig. 3; surface of element 3C facing element 110) facing the third anode active surface portion (3S); 


    PNG
    media_image2.png
    365
    563
    media_image2.png
    Greyscale
a fourth cathode portion (annotated Fig. 3; element 4C) comprising a fourth cathode active surface portion (Fig. 3; surface of element 4C facing lowermost most element 110) facing the fourth anode active surface portion (4S); and 

a separator (Fig. 3; element 114) arranged such that: 

a first portion of the separator (annotated Fig. 3; element 1M) is between the first anode portion (1A) and the first cathode portion (1C), 

a second portion of the separator (annotated Fig. 3; element 2M) is between the second anode portion (2A) and the second cathode portion (2C), 

a third portion of the separator (annotated Fig. 3; element 3M) is between the third anode portion (3A) and the third cathode portion (3C), and 

a fourth portion of the separator (annotated Fig. 3; element 4M) is between the fourth anode portion (4A) and the fourth cathode portion (4C); 

    PNG
    media_image2.png
    365
    563
    media_image2.png
    Greyscale


wherein the electrochemical device (300) is constructed and arranged to apply, during at least one period of time during charge and/or discharge of the device (300), an anisotropic force with a component normal to the first anode active surface portion ([0079]).  

Regarding claim 2, Mikhaylik discloses an electrochemical device (Fig. 3; element 300), comprising: 
a plurality of anode portions ([0036]; Fig. 3; element 140, 142), a plurality of cathode portions ([0036]; Fig. 3; element 112), and 

a serpentine separator (Fig. 3; element 114) comprising the following arranged in the order listed (note that each horizontal layer is considered a portion below): 

a first anode portion (annotated Fig. 3; element 1A) comprising a first anode active surface portion (annotated Fig. 3; element 1A); a first separator portion (annotated Fig. 3; element 1M); a first cathode portion (annotated Fig. 3; element 1C) comprising a first cathode active surface portion (annotated Fig. 3; element 1C);


    PNG
    media_image1.png
    401
    549
    media_image1.png
    Greyscale
a second cathode portion (annotated Fig. 3; element 2C) comprising a second cathode active surface portion (annotated Fig. 3; element 2C); a second separator portion (annotated Fig. 3; element 2M); a second anode portion (annotated Fig. 3; element 2A) comprising a second anode active surface portion (annotated Fig. 3; element 2A)


a third anode portion (annotated Fig. 3; element 3A) comprising a third anode active surface portion (annotated Fig. 3; element 3A); a third separator portion (annotated Fig. 3; element 3M); a third cathode (annotated Fig. 3; element 3C) portion comprising a third cathode active surface portion (annotated Fig. 3; element 3C);

a fourth cathode portion (annotated Fig. 3; element 4C) comprising a fourth cathode active surface portion (annotated Fig. 3; element 4C); a fourth separator portion (annotated Fig. 3; element 4M); and a fourth anode portion (annotated Fig. 3; element 4A) comprising a fourth anode active surface portion (annotated Fig. 3; element 4A); 

wherein the electrochemical device (300) is constructed and arranged to apply, during at least one period of time during charge and/or discharge of the device (300), an anisotropic force with a component normal to the first anode active surface portion ([0079]).  

    PNG
    media_image1.png
    401
    549
    media_image1.png
    Greyscale


Regarding claim 6, Mikhaylik (Interpretation I herein and below) discloses wherein the first anode portion (1A), the second anode portion (2A), the third anode portion (3A), and the fourth anode portion (4A) are part of a continuous anode ([0026]; [0036]).  


    PNG
    media_image2.png
    365
    563
    media_image2.png
    Greyscale

Regarding claim 7, Mikhaylik discloses wherein each of the first cathode portion (1C), the second cathode portion (2C), the third cathode portion (3C), and the fourth cathode portion (4C) are discrete (Fig. 3).  

Regarding claim 10, Mikhaylik discloses an anodic current collector ([0022]; Fig. 3; element 110) electronically coupled to each of the first anode portion (1A), the second anode portion (2A), the third anode portion (3A), and the fourth anode portion (4A).  

Regarding claim 11, Mikhaylik discloses a cathodic current collector ([0037]; Fig. 3; elements 144A, 144B) element electronically coupled to each of the first cathode portion (1C), the second cathode portion (2C), the third cathode portion (3C), and the fourth cathode portion (4C).  

Regarding claim 12, Mikhaylik discloses a first cathodic current collector (Fig. 3; element 144A) electronically coupled to the first cathode portion (1C) and a second cathodic current collector (Fig. 3; element 144B) electronically coupled to the third cathode portion (3C).  

Regarding claim 13, Mikhaylik discloses a substrate (Fig. 3; element 110) adjacent to each of the first anode portion (1A), the second anode portion (2A), the third anode portion (3A), and the fourth anode portion (4A).  

Regarding claim 17, Mikhaylik discloses a substrate portion (Fig. 3; element 110) between the second anode portion (110) and the third anode portion (110).  

Regarding claim 18, Mikhaylik discloses wherein each of the first anode portion (1A), the second anode portion (2A), the third anode portion (3A), and the fourth anode portion (4A) comprises lithium metal and/or a lithium alloy as an anode active material ([0059]).  

Regarding claim 20, Mikhaylik discloses wherein the electrochemical device (300) is constructed and arranged to apply, during at least one period of time during charge and/or discharge of the device (300), an anisotropic force with a component normal to the first anode active surface portion ([0079]) defining a pressure of at least 4.9 Newtons per square centimeter ([0082]).  

Regarding claim 21, Mikhaylik discloses wherein each of the first anode portion (1A), the second anode portion (2A), the third anode portion (3A), and the fourth anode portion (4A) comprises lithium metal and/or a lithium alloy as an anode active material ([0059]).  
Regarding claim 22, Mikhaylik discloses wherein the electrochemical device (300) is constructed and arranged to apply, during at least one period of time during charge and/or discharge of the device (300), an anisotropic force with a component normal to the first anode active surface portion ([0079]) defining a pressure of at least 4.9 Newtons per square centimeter ([0082]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhaylik (US 2012/0048729 A1).

Mikhaylik discloses all claim limitations of claim 1 as set forth above.


Regarding claim 8, Mikhaylik fails to disclose wherein the first cathode portion, the second cathode portion, the third cathode portion, and the fourth cathode portion are part of a continuous cathode.  

However, the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04). Therefore, one of ordinary skill in the art would have found the use of a continuous cathode obvious over Mikhaylik.

Regarding claim 16, Mikhaylik fails to disclose wherein the first cathodic current collector portion and the second cathodic current collector portion are part of a continuous cathodic current collector.  

However, the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04). Therefore, one of ordinary skill in the art would have found the use of a continuous cathode current collector obvious over Mikhaylik.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single continuous separator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the separator and separator portions of claim 1 includes a discontinuous structure comprised of structurally identical yet discrete portions as set forth in the rejection of record. Applicant may overcome the rejection of record by claiming “a single continuous separator”.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728